 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   U.S. EQUAL EMPLOYMENT                               CASE NO. 1:17-CV-44 AWI-EPG
     OPPORTUNITY COMMISSION,
10                                                       ORDER ON PARTIES’ JOINT
                           Plaintiff                     STIPULATION TO EXTEND STAY
11
                    v.                                   (Doc. No. 128)
12
     MARQUEZ BROTHERS
13   INTERNATIONAL, INC.; et al.,
14                         Defendants
15

16          The U.S. Equal Employment Opportunity Commission has alleged Defendants engaged in
17   unlawful employment practices by failing to hire multiple persons based on their race. See Doc.
18   No. 5. On January 30, 2019, the parties jointly requested an extension of a previous stay, as they
19   had agreed to attend mediation. Doc. No. 126. The Court granted the extension, and ordered the
20   parties to notify the Court by March 1, 2019 as to whether the mediation was successful and as to
21   the status of the case. Doc. No. 127.
22          The parties now request an additional extension of the stay, stating:
23
            On February 22, 2019, the parties participated in a mediation in Oakland,
24          California before a private mediator. The parties made progress in their
            negotiations and are continuing to work toward a resolution. In order for the
25          parties to have sufficient time to focus on settlement negotiations, the parties
            agree that a continued stay in this case through April 12, 2019 is necessary and
26          will serve judicial economy. The parties agree to inform the Court by April 12,
            2019 as to the status of the case.
27

28   For good cause shown, the Court will extend the stay until April 12, 2019.
 1                                                ORDER
 2           Accordingly, IT IS HEREBY ORDERED that:
 3      1.      Litigation in this matter shall continue to be stayed through April 12, 2019; and
 4      2.      The parties shall inform the Court by April 12, 2019 as to the status of the case.
 5
     IT IS SO ORDERED.
 6

 7   Dated: February 27, 2019
                                                 SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
